DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cordia (US 4944987) as evident by Thought Co.
 Regarding Claim 1, Cordia discloses heat shrink component, comprising: a heat shrink layer (Figure 1, col 3, line 1-3;  heat shrink cover-2 with resin member- col 7, 36-45); and a heating unit in thermal contact with at least a part of the heat shrink layer and heating the heat shrink layer to a heat shrink temperature (Figure 1 electric heater-4), the heating unit including an electrically conductive lead formed of copper and/or aluminum (col 7, line 50-56),and  as evident by Thought Co. [copper] has an electrical conductivity of more than 3-107 S/m ([5.96 107 S/m]).
heat shrink component having a first dimension in an expanded state and a second dimension in a shrunk state after heating and the first dimension is larger than the second dimension. Cordia, discloses heat recoverable article is one whose dimensional configuration may be made to change when subjected to an appropriate treatment and the first dimension is larger than the second dimension (Figure 3-4, col 13, line 9-32).
Regarding Claim 2, Cordia discloses the heating unit includes a plurality of heating elements interconnected by the electrically conductive lead (Col 7, line 46-47, 60—62).
Regarding Claim 3, Cordia discloses at least one of the heating elements is a semiconductor heating element (Col 7, line 52-55; copper alloy used widely in semiconductor devices).
Regarding Claim 4, Cordia discloses the heat shrink layer is formed at least partly as a sleeve with a longitudinal axis, the sleeve covering at least a part of an electrical connection (Figure 3-4, the layer-10 is wrapped so that the sleeve covering at least a part of an electrical connection).
Regarding Claim 5, Cordia discloses the heating unit at least partially encompasses the sleeve (Figure 3-4).
Regarding Claim 6, Cordia discloses the electrically conductive lead is a plurality of ring-shaped wires arranged around the longitudinal axis of the sleeve (Figure-5, wire-36).
Regarding Claim 7, Cordia discloses wherein the electrically conductive lead is wound in a helical configuration around the heat shrink layer (Figures 3-4).
Regarding Claim 8, Cordia discloses the electrically conductive lead has a plurality of interconnected elongated wire sections extending along the longitudinal axis and distributed around a circumference of the sleeve (Figures 3-4, col 13 line 12-15 ).
Regarding Claim 9, Cordia discloses the electrically conductive lead is a metal wire having a cross-section with a round, an oval, or a polygonal shape (col 7, line 58-59, outer diameter is specified indicating cross section with round shape).
Regarding Claim 11, Cordia discloses the electrically conductive lead is s copper (col 7, line 52) and as evident by Thought Co copper has an electrical conductivity greater than 4-107 S/m ([5.96 107 S/m], Thought Co). 
Regarding Claim 12, Cordia discloses the electrically conductive lead includes a plurality of sections that are electrically connected in series and/or in parallel (Figures 1-2, the plurality of sections are connected in series and parallel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 unpatentable over Cordia (US 4944987) as evident by Thought Co in view of  EP0008912 (hereinafter EP’912, original document is attached with English translation).

Regarding claim 10, Cordia discloses heating element comprising the electrically conductive lead but didn’t disclose specifically that it includes an electrically conductive film. In the same field of endeavor pertaining to the art, EP’912 discloses heater wire elements are coated with cross-linked polymer film (Example 4 , page 19-20.

It would be obvious for one ordinary skilled in the art to modify the heating wire elements with a film taught by EP’912 for the purpose of good lamination of the heat shrink layer on the object or the fabric.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741